Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of parent Application No. 14126069. Although the claims at issue are identical, they are not patentably distinct from each other because they are same variants of each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ling US 20130138826 in view of Matthes US 20090232120

1.   A communication device, comprising: 
more]] processors; and 
     a non-transitory computer-readable storage medium storing a program that, when executed by the one or more processors, causes the communication device to operate in accordance with a first communication protocol and align the communication device with one or more signals transmitted in accordance with the first communication protocol, the program including instructions for: 
        identifying a first wireless signal transmitted using a second communication protocol that is different from the first communication protocol, wherein the first communication protocol is a machine-to-machine protocol (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215);
         deriving alignment information from the identified first signal (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215); and 
         configuring the communication device to receive or transmit a second wireless signal in accordance with the first communication protocol and according to the alignment information (Ling: [0035] The controlling nodes may be operable to configure the communications channels used by all devices in the wired and wireless networks. The other MoCA/WLAN nodes 215 may also have wireless capability for data communication and clock synchronization). 
Ling merely discloses the term processor(s)
       Matthes further teaches one or more processor(s) (Matthes: fig. 2, unit 114) in order to identify from among the array of frequencies a subset of shared frequencies that carry data transmitted using a first/second communication protocol [0004-0005]
      Thus, it would have been obvious to one ordinary skill in the art before the effective filing claim invention to include the above recited limitation into Ling’s invention in order to identify from among the array of frequencies a subset of shared frequencies that carry data transmitted using a first/second communication protocol [0004-0005], as taught by Matthes

2.   The communication device as claimed in claim l, wherein the alignment information comprises a timing indication, and wherein the program further includes instructions for:
aligning the communication device with a timing of the second communication in accordance with the first communication protocol according to the timing indication (Ling: [0038-0041]).

3.   The communication device as claimed in claim 2, wherein the timing indication is an offset associated with at least one of start-times of frames or start-times of scheduled signals in accordance with the first communication protocol (Ling: [0038-0041]).

4.  The communication device as claimed in claim 2, wherein the program further includes instructions for determining a timing of a scheduled communication according to the timing indication (Ling: [0038-0041]).


aligning the communication device with a frequency of the second communication in accordance with the first communication protocol and according to the frequency indication (Ling: [0038-0041]).

6.  The communication device as claimed in claim 1, wherein the instructions for identifying a first wireless signal transmitted using a second communication protocol include instructions for identifying the first wireless signal transmitted using the second communication protocol from a part of a frequency spectrum in which the communication device is configured to communicate in accordance with the first communication protocol (Ling: [0038-0041]).

7.  The communication device as claimed in claim 1, wherein the program further includes instructions for deriving the alignment information from a repetitive element of the identified first communication (Ling: [0038-0041]).

8.   The communication device as claimed in claim 1, wherein the communication device is further configured to operate in a machine-to-machine network (Ling: fig. 1-2, unit 100).

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “method” and “communication device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ling US 20130138826 in view of Nevo US 6891857

1.   A communication device, comprising: 
    one or [[more]] processors; and 
     a non-transitory computer-readable storage medium storing a program that, when executed by the one or more processors, causes the communication device to operate in accordance with a first communication protocol and align the communication device with one or more signals transmitted in accordance with the first communication protocol, the program including instructions for: 
        identifying a first wireless signal transmitted using a second communication protocol that is different from the first communication protocol, wherein the first communication protocol is a machine-to-machine protocol (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215);
         deriving alignment information from the identified first signal (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215); and 
         configuring the communication device to receive or transmit a second wireless signal in accordance with the first communication protocol and according to the alignment information (Ling: [0035] The controlling nodes may be operable to configure the communications channels used by all devices in the wired and wireless networks. The other MoCA/WLAN nodes 215 may also have wireless capability for data communication and clock synchronization). 
       Ling merely discloses the term processor(s)
       Nevo further teaches one or more processor(s) (Nevo: fig. 1, unit 100) in order to include at least one wireless device that operates in both wireless networks in accordance with both wireless protocols [abstract]
      Thus, it would have been obvious to one ordinary skill in the art before the effective filing claim invention to include the above recited limitation into Ling’s invention in order to include at least one wireless device that operates in both wireless networks in accordance with both wireless protocols [abstract], as taught by Nevo.

2.   The communication device as claimed in claim l, wherein the alignment information comprises a timing indication, and wherein the program further includes instructions for:
aligning the communication device with a timing of the second communication in accordance with the first communication protocol according to the timing indication (Ling: [0038-0041]).

3.   The communication device as claimed in claim 2, wherein the timing indication is an offset associated with at least one of start-times of frames or start-times of scheduled signals in accordance with the first communication protocol (Ling: [0038-0041]).

4.  The communication device as claimed in claim 2, wherein the program further includes instructions for determining a timing of a scheduled communication according to the timing indication (Ling: [0038-0041]).

5.  The communication device as claimed in claim 1, wherein the alignment information comprises a frequency indication, and wherein the program further includes instructions for:
aligning the communication device with a frequency of the second communication in accordance with the first communication protocol and according to the frequency indication (Ling: [0038-0041]).

6.  The communication device as claimed in claim 1, wherein the instructions for identifying a first wireless signal transmitted using a second communication protocol include instructions for identifying the first wireless signal transmitted using the second communication protocol from a part of a frequency spectrum in which the communication device is configured to communicate in accordance with the first communication protocol (Ling: [0038-0041]).

7.  The communication device as claimed in claim 1, wherein the program further includes instructions for deriving the alignment information from a repetitive element of the identified first communication (Ling: [0038-0041]).

8.   The communication device as claimed in claim 1, wherein the communication device is further configured to operate in a machine-to-machine network (Ling: fig. 1-2, unit 100).

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “method” and “communication device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ling US 20130138826 in view of Schaffner US 6104908

1.   A communication device, comprising: 
    one or [[more]] processors; and 
     a non-transitory computer-readable storage medium storing a program that, when executed by the one or more processors, causes the communication device to operate in accordance with a first communication protocol and align the communication device with one or more signals 
        identifying a first wireless signal transmitted using a second communication protocol that is different from the first communication protocol, wherein the first communication protocol is a machine-to-machine protocol (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215);
         deriving alignment information from the identified first signal (Ling: [0029-0032] The MoCA PHY 211 may be operable to extract an accurate GPS clock from the signals received from the cable/DOCSIS module 209, and may in turn communicate this accurate GPS clock to other MoCA devices or WLAN devices, such as the MoCA node 213 and the other MoCA/WLAN nodes 215); and 
         configuring the communication device to receive or transmit a second wireless signal in accordance with the first communication protocol and according to the alignment information (Ling: [0035] The controlling nodes may be operable to configure the communications channels used by all devices in the wired and wireless networks. The other MoCA/WLAN nodes 215 may also have wireless capability for data communication and clock synchronization). 
       Ling merely discloses the term processor(s)
       Schaffner further teaches one or more processor(s) (Schaffner: fig. 2-3, unit 14) in order to develop first and second transmodulated signals, respectively [abstract]


2.   The communication device as claimed in claim l, wherein the alignment information comprises a timing indication, and wherein the program further includes instructions for:
aligning the communication device with a timing of the second communication in accordance with the first communication protocol according to the timing indication (Ling: [0038-0041]).

3.   The communication device as claimed in claim 2, wherein the timing indication is an offset associated with at least one of start-times of frames or start-times of scheduled signals in accordance with the first communication protocol (Ling: [0038-0041]).

4.  The communication device as claimed in claim 2, wherein the program further includes instructions for determining a timing of a scheduled communication according to the timing indication (Ling: [0038-0041]).

5.  The communication device as claimed in claim 1, wherein the alignment information comprises a frequency indication, and wherein the program further includes instructions for:
aligning the communication device with a frequency of the second communication in accordance with the first communication protocol and according to the frequency indication (Ling: [0038-0041]).



7.  The communication device as claimed in claim 1, wherein the program further includes instructions for deriving the alignment information from a repetitive element of the identified first communication (Ling: [0038-0041]).

8.   The communication device as claimed in claim 1, wherein the communication device is further configured to operate in a machine-to-machine network (Ling: fig. 1-2, unit 100).

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “method” and “communication device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415